Citation Nr: 1108365	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1955, from November 1955 to November 1961, from January 1962 to October 1967, from October 1967 to August 1971 and from September 1974 to September 1976.  The Veteran is deceased and the Appellant is the widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO).

In July 2004, the Board remanded the case to the RO for further procedural development.  By an August 2005 decision, the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, by a subsequent Order, the Court incorporated by reference a Joint Motion for Remand, which determined that the Board's August 2005 decision did not comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) and its applicability with regards to the appellate issue, granted a Joint Motion for Partial Remand, vacated said Board decision and remanded the case to the Board for readjudication consistent with the Motion.

The Board notes that the Court issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a decision of the Board denying service connection for disabilities claimed as a result of exposure to herbicides.  VA disagreed with the Court's decision in Haas and sought to have this decision appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the adjudication of other claims and unnecessary expenditures of resources through remand or final adjudication of claims based on court precedent that may ultimately be overturned on appeal, on September 21, 2006, the Secretary of Veterans Affairs imposed a stay on the Board on the adjudication of claims affected by Haas.  The specific claims affected by the stay included claims based on herbicide exposure in which the only evidence of exposure was receipt of the Vietnam Service Medal or service on a vessel off the shores of Vietnam.  On April 13, 2007, the full Court panel issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2000) (per curiam order), which dissolved the January 26, 2007 temporary stay, and stayed VA's adjudication of all cases potentially impacted by Haas until such time as the Federal Circuit issued a decision in the pending appeal of the Haas case.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit reversed and remanded the Court's 2006 decision in that case.

The appellant in Haas filed a petition for a writ of certiorari with the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 129 S.Ct. 1002 (Jan. 21, 2009) (No. 08-525).  As the Ribaudo stay of Haas-related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, VA's Office of General Counsel advised the Board to resume its adjudication of the previously stayed cases.  See Fed. R. App. Proc. 41; see also Sup. Ct. R. 45 (setting forth Supreme Court rule as to process and mandates).

Because the Haas case has concluded, the Board adjudicated the Appellant's claim in March 2009 and remanded the case to the RO for further procedural development.  The case is now back before the Board and as such, the Board will proceed at this time with the adjudication of the Appellant's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2001, at the age of 67; the immediate cause of the Veteran's death as shown on the death certificate was squamous cell cancer, right lung (lung cancer); no other conditions were identified as significant in contributing to his death; an autopsy was not performed.

2.  The Veteran was not service-connected for any conditions at the time of his death.

3.  The Veteran was not present on the landmass or the inland waters of Vietnam during his period of active service.

4.  The evidence shows that the Veteran's lung cancer did not have its onset during service, did not develop within one year of his discharge, and is not otherwise related to a disease or injury of service origin.

5.  No disease of injury of service origin contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.312(a).  To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

History and Analysis

In this case, the evidence of record shows that the Veteran died on April [redacted], 2001, at the age of 67.  The cause of the Veteran's death as shown on the death certificate was squamous cell cancer, right lung (lung cancer), which was the sole disability listed as the immediate cause of death.  No other conditions were identified as significant in contributing to the Veteran's death and an autopsy was not performed.

The Appellant does not contend, and the evidence does not establish, that the Veteran had any form of cancer in service, or that a malignant tumor was present to a compensable degree within one year after the Veteran's discharge from active duty service.  Indeed, the earliest evidence that the Veteran had lung cancer was in 2001, almost 25 years after his discharge from active duty service.  Because the medical evidence of record has not established that the condition listed on his death certificate was related to his military service, service connection on this basis is not warranted.

In the alternative, the Appellant contends that the Veteran was exposed to herbicides while in service and this later led to the development of his lung cancer, which ultimately led to his death.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Furthermore, if a veteran was exposed to an herbicide during active military service, presumptive service connection for numerous diseases, will be established even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Lung cancer is considered a presumptive disease for these purposes.  Id.

In the present case, the Appellant contends that the presumption contained in 38 C.F.R. 3.309(e) applies and that the Veteran's death should be service-connected based on presumed exposure to herbicides in the Republic of Vietnam.  Specifically, the Appellant asserts that the Veteran was exposed to herbicides while his ship was located in the offshore waters of Vietnam.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  This statute defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and the General Counsel interpreted that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and VAOPGCPREC 27-97 (July 23, 1997).  The opinion also provided that the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that case, the Veteran stated that while serving aboard the U.S.S. MOUNT KATMAI, he often saw large clouds of chemicals being dropped by aircraft over the forests, and that these clouds would drift out over the water because of prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier Court ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  Id.  In reversing, the Federal Circuit held that the Veteran was free to show that he was actually exposed to herbicides while on board his ship as it traveled near the Vietnamese coast.  However, he was not entitled to the benefit of the presumptions set forth in 38 U.S.C. § 1116 and the corresponding VA regulations, which are limited to those who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a supplemental opinion by the Federal Circuit in October 2008, Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant filed a petition for a writ of certiorari to the Supreme Court, which the Supreme Court denied on January 21, 2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In sum, at the end of that legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That is, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The U.S.S. MAHAN's (MAHAN) Command History (History) indicates that the U.S.S. MAHAN was commissioned in August 1960 and was placed in the class of a frigate or small cruiser.  The ship was armed with modern surface-to-air Terrier missiles and ASROC rocket-thrown anti-submarine weapons, plus conventional guns and two triple-tube homing torpedo launchers.  The MAHAN joined the Cruiser-Destroyer Force, U.S. Pacific Fleet, in January 1961 and left San Diego, California in February 1961 where the ship visited Pearl Harbor, Hawaii and Acapulco, Mexico.

The ship then returned back to San Diego in March 1961 and entered  a two-month period of extensive training and evaluation of the ship's weapons systems.  In May 1961, MAHAN returned to the San Francisco Naval Shipyard for installation of the Naval Tactical Data System (NTDS), which at the time was a new computer system designed to solve the problem of tactical combat direction.  Once the NTDS was installed, the MAHAN left San Francisco in October 1961 and returned to San Diego in November 1961.

Following successful completion of the NTDS evaluation, the MAHAN departed San Diego in June 1962 for its first employment in the Western Pacific.  From June 1962 until August 1962, the MAHAN made stops in Pearl Harbor, Hawaii, Subic Bay, Philippines, Buckner Bay, Okinawa and Yokosuka, Japan.  The MAHAN was selected to represent the U.S. Navy at the celebration of the anniversary of Independence of the Republic of Vietnam, which took place in October 1961.  At that time, the ship was docked in Saigon and a luncheon was held in the MAHAN's Wardroom whereby Republic of Vietnam President Diem was the honored guest.  Saigon residents toured the ship and additional crowds were entertained with daily band concerts on the deck of the ship.  The visit was concluded with an evening reception on deck for guests from the local military, governmental and diplomatic communities.  The MAHAN then departed Saigon and reached San Diego in December 1962.

The Veteran's service personnel records indicate he began his service on the MAHAN in December 1962.  According to the Dictionary of American Naval Fighting Ships (Dictionary), the MAHAN formally entered into the standard schedule of the U.S. Pacific Fleet, departing San Diego after training exercises in August 1963.  In addition to assignments in Japanese and Philippine waters, the MAHAN spent a total of four weeks during this tour of duty patrolling off the coast of the Republic of Vietnam before returning to San Diego in March 1964.

The Dictionary also indicated that the MAHAN remained in San Diego until October 1965 where the ship then sailed to Pearl Harbor for anti-submarine training operations and then continued on to the Western Pacific, arriving at Subic Bay in November 1965.  The MAHAN operated with the U.S. Seventh Fleet, spending monthly periods on patrol off the coast of Vietnam participating in sea and air rescue missions until returning to San Diego in April 1966.  After a period of upkeep and fleet exercises, the MAHAN was again in the Western Pacific from December 1966 through June 1967 and as before, the ship operated off the coast of Vietnam, providing gunfire support to Marines on land.  The MAHAN arrived back in San Diego in late June 1967 and remained along the U.S. west coast until departing for the Western Pacific in August 1968.  The Veteran's service personnel records indicate he ended his service on the MAHAN in June 1968 when the ship was docked in San Diego.

Based on the foregoing review of the MAHAN's ship history, the Board notes that the ship did not dock, transit inland or that ship personnel stepped foot in the Republic of Vietnam while the Veteran was aboard.  The Board also notes that there was no evidence in the Veteran's claims file showing that he was exposed to herbicides while aboard the ship or substantiating any in-country service in the Republic of Vietnam.

Based on the above evidence of record, there is no evidence that the ship (which the Board notes was a small cruiser) the Veteran served on was on "inland waterways of Vietnam."  There is also no evidence that the Veteran himself ever served or stepped foot on the landmass of Vietnam.  Therefore, presumptive service connection due to herbicide exposure, based on service in the Republic of Vietnam, is not warranted.  The Board cannot simply assume the Veteran has the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii).  Based on the foregoing, including the Haas case above, the Board finds that presumptive service connection cannot be granted; there is no evidence that the Veteran was ever in Vietnam, as required by statute and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

Therefore, the evidence of record does not support the claim for service connection for the Veteran's death, either directly or due to exposure to herbicides.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran's lung cancer was not contracted as a result of his military service, the preponderance of the evidence is against the Appellant's claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for the cause of the Veteran's death must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In the present case, the RO, in letters dated July 2001, August 2004 and March 2009, provided the Appellant with the required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of these letters, the Appellant was furnished notice of the types of evidence needed in order to substantiate her claim of entitlement to service connection for the cause of the Veteran's death and for death pension benefits, as well as the types of evidence VA would assist her in obtaining.  The Appellant was informed of her responsibility to identify, or submit directly to VA medical evidence that shows an injury, disease or other event in service, and a relationship between the cause of death and the injury disease, or event in service.  The Appellant was also informed that this evidence could consist of the death certificate, or other medical records or medical opinions.  The Appellant was invited to send information describing additional evidence relevant to her claim, or the evidence itself, to VA.

By way of a March 2003 rating decision, a June 2003 Statement of the Case and August 2003, January 2004, June 2005 and November 2010 Supplemental Statements of the Case, the RO advised the Appellant and her representative of the basic law and regulations governing her claim, and the basis for the denial of her claim.  These documents, as well as VA letters to the Appellant, also specifically informed the Appellant of the cumulative information and evidence previously provided to VA, or obtained by VA on her behalf.

For the reasons above, the Board finds that the RO substantially complied with the specific requirement of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that the VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to assist the Appellant in obtaining evidence to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  In particular, the information and evidence associated with the claims file consists of copies of the Veteran's service medical records, service personnel records, responses from the National Personnel Records Center, the Defense Personnel Records Information Retrieval System and the Naval Historical Center regarding the Veteran's service in Vietnam, post-service VA and private medical records and statements submitted by the Appellant and her representative in support of her claim.  In this regard, the Board notes that this case was remanded twice (July 2004 & March 2009) in order to develop additional evidence regarding the exact nature of the Veteran's service in Vietnam, the U.S.S. MAHAN's command history and deck logs and to request additional records from the Appellant that may be relevant to her claim.  The Board is satisfied that the development requested by the July 2004 and March 2009 remands has now been satisfactorily completed and substantially complied with.  It is worth noting that only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on the foregoing, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Appellant.  See Bernard v. Brown, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


